Citation Nr: 1218426	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine disability (back disorder), to include as secondary to bilateral medial tibial plateau stress fractures.

2.  Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 2003 to June 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, granted a 10 percent rating for migraine headaches, effective from December 28, 2004, and denied service connection for a back disorder.

In September 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a December 2009 decision, the Board granted the Veteran's claims for service connection for right and left shoulder and hip disabilities and a disability characterized by edema of the lower extremities (claimed as right and left thigh pain) and denied her claims for service connection for additional right and left knee, and cervical spine disability, including as due to bilateral medial tibial plateau stress fractures.  

Also in December 2009, the Board remanded the Veteran's claims for service connection for a back disability and an increased rating for migraine headaches to the RO for further evidentiary development.  As well, the Board remanded her claims for increased ratings for right heel plantar fasciitis, residuals of bilateral medial tibial plateau stress fractures, and recurrent bacterial vaginosis to the RO for issuance of a statement of the case.  The Veteran was told that in order for the Board to have jurisdiction of the claims, she needed to perfect appeals as to these matters following the issuance of a statement of the case.  In September 2010, the Veteran withdrew her notice of disagreement for an increased rating for recurrent bacterial vaginoisis.  In January 2012, the RO issued a statement of the case that included the Veteran's claims for increased ratings for right and left heel plantar fasciitis and residuals of bilateral medial tibial plateau stress fractures.  The Veteran did not perfect an appeal as to these matters.  Thus, the Board will confine its consideration to the issues as set forth on the decision title page.

In a January 2012 rating decision, the RO awarded the 10 percent rating for the Veteran's service-connected migraine headaches from June 25, 2004.

The matter of entitlement to service connection for a back disorder, including as due to service-connected bilateral medial tibial plateau stress fractures addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experiences migraine headaches, approximately one to three times a month, none of which are prostrating. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Sup. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In January 2005, March 2006, and June 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability and that service-connected disability had worsened would be helpful in establishing the service connection and increased rating claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic record revealed VA treatment records, dated from April to December 2011, that were also considered by the Board. 

Further, in May 2005 and May 2006, the Veteran was afforded VA examinations in connection with her claim on appeal, and the reports are of record.  The examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  The examination reports satisfy 38 C.F.R. § 3.326 (2011).  

As noted above, in December 2009, the Board remanded the Veteran's case to the RO for further development that included scheduling her for a VA neurologic examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of her headache disability in April 2011 and the examination report is of record.  Her recent VA treatment records, dated through February 2011, were also obtained. 

The Board finds the duties to notify and assist have been met. 

I. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The present appeal involves the Veteran's claim that the severity of her service-connected headache disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

Service connection for migraine headaches was granted by the RO in a July 2004 rating decision that assigned an initial non-compensable disability evaluation under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100.  In December 2004, the RO received the Veteran's current claim for a compensable rating for her service-connected migraine headaches.  In the June 2005 rating decision on appeal, the RO assigned a 10 percent rating for the Veteran's headache disability.  She contends that her migraines are more severe than what is represented by that disability rating. 

Under Diagnostic Code 8100, a 10 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

The highest rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating." See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what was a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." 

As noted, in December 2004, the RO received the Veteran's current claim for a compensable rating for her service-connected migraine headaches.

According to an April 2004 pre-discharge VA general medical examination report, the Veteran noted that her headaches started two months earlier and occurred daily.  She was noise sensitive and had photophobia and nausea.  She took prescribed medication daily for pain that was sometimes helpful.  

An April 2004 pre-discharge VA neurology examination report indicates that the Veteran had throbbing headaches two to three times a week up to daily.  The headaches were associated with sound and light sensitivity and nausea with severe pain.  She was able to continue with activities during headaches but moved more slowly to avoid increasing the pain.  The Veteran recently began regular prescribed medication for headaches but the frequency persisted.  The impression was migraine headaches with periorbital pain, throbbing, sound and light sensitivity and nausea that occurred at least three times per week and were severe.  The Veteran continued her activities during the headaches but moved slowly due to pain.  The headaches were somewhat relieved with medication but lasted until she slept.

When seen in the VA emergency room in December 2004, the Veteran reported having more frequent migraine headaches with as many as four per week that dropped to one per week and increased to every three or four days.  There was no clear precipitant.  The physician's impression was that the increasing frequency of her migraine headaches was not that impressive.  New medication was prescribed.

The Veteran was seen in the VA emergency room in January 2005 with complaints of a migraine that began about 10 minutes after her arrival.  It was noted that she had a recent increase in headache frequency.  She had photophobia and nausea and was sensitive to loud noises.  

On February 1, 2005, the Veteran was seen in the VA outpatient clinic with complaint of a headache for three weeks with pain in her eyes that worsened with light and noise.  She denied nausea and vomiting.  Her headaches increased in frequency since she started working and she was unsure if was due to stress and anxiety.  On February 5, 2005, the Veteran was seen in the emergency room for the second time that week for complaints of a frontal headache.  She reported vomiting that evening but denied fever, chills or sinus congestion.  New medication was prescribed.  In March 2005, the Veteran said she had a constant headache and had a new job to start.

In May 2005, the Veteran underwent VA neurological examination.  She currently worked at Target and said she had about three headaches a month.  She had to miss six to seven days per month of her job due to migraine headaches that were triggered by fluorescent lights and loud noises.  She also had nausea and vomiting with headaches.  The Veteran took several prescribed medications for her headaches that lasted up to eight hours.  She said they often started frontal and she had pressure on her head prior to the onset.  Her head felt like it will explode and she had an echo in her head.  She rated her headache pain as 10 out of 10 on a scale of one to 10.  The prescribed medication made her very tired and she often slept for eight hours to get rid of her headache.  The diagnosis was migraines with chronic symptoms.

A June 2005 VA outpatient neurology clinic record indicates that the Veteran was evaluated for migraine headaches that she had for approximately 18 months.  The headaches were bifrontal or unilateral squeezing headaches associated with photophobia, phonophobia, nausea, and vomiting.  It was noted that the Veteran visited an emergency room over ten times in the past year for headache relief.  Her headaches improved since she started taking propanolol and now occurred twice a month (but it was noted that the computer last filled her prescription in February for 30 days).  She denied side effects from propanolol.  The assessment was migraine headaches and the neurologist indicated that abortive therapy appeared adequate for the Veteran.  

An August 2005 VA neurology clinic record shows that the Veteran was evaluated because her headaches increased in frequency from two to three times a month to two to three times a week in the last two to three months, since her last evaluation.  She had several prescribed medications and delayed therapy until headaches were very severe.

A September 1, 2005 VA outpatient neurology clinic record notes the Veteran's long history of headaches in different parts of her head all the time.  The headaches were not throbbing in quality and loud voices induced headaches but loud music did not.  Prescribed medications were ineffective and it was noted that the Veteran waited until the headache was very severe before taking medication.  A detailed neurological examination was very normal.  The impression was that the examiner doubted that the Veteran had migraines as her headaches were not throbbing and they had variable cranial distribution.  She also had no response to some prescribed medication.  

On September 5th, the Veteran telephoned the VA outpatient clinic to advise her physician that her migraine headache of the past five days just went away.

On September 7, 2005, the Veteran was seen in the VA outpatient clinic and it was noted that since September 1st neurology evaluation, she had daily head pressure, photophobia and noise phobia that aggravated her headaches.  She had about 12 headaches despite early use of oral medication as advised.  She had not worked full time in four months but was a full time student.  The diagnoses included migraine chronic headache with biopsychosocial and muscle tension components.  

On September 11th, the Veteran telephoned the VA clinic and reported having the same migraine headache for two to five weeks with pain and said prescribed medication nauseated her.  She slept most of the weekend due to blurred vision and the need to keep her eyes closed.  She saw flashes of light while sitting inside and had constant pressure over her eye.

In a September 11, 2005 signed statement the Veteran said her migraine headaches were a constant in her life and lasted from one day to a month at a time.  They caused extreme nausea, blurred vision, and body aches.  No medications were effective with her pain and she missed several classes due to headache pain.

A September 14, 2005 evening clinical entry reveals that the Veteran called for the fifth time, reporting the same symtoms as on September 1st and September 12th.  She tried home remedies and prescribed medication that was not helpful.  She said she was not functional because of her headaches.  She tried to be sedated as much as possible because it hurt her to be awake.  She was advised to phone her primary care physician during the day.

According to a September 16, 2005 VA outpatient psychiatry record, the Veteran reported having a continuous migraine headache for the past three weeks.  She was angry and frustrated and complained of nausea vomiting, hearing amplification, blurred vision, and photophobia.  She was unable to attend her college classes because of the headaches.  Her prescribed medication caused drowsiness.

In an October 2005 VA neurology note, the neurologist who last evaluated the Veteran explained that he did not believe migraine was the diagnosis because of the constancy of her pain and the variability of cranial topographical distribution and lack of a throbbing quality.  In the event her headaches were migraine, she was advised to take prescribed medication immediately rather than waiting for the headache to build up.  The physician further offered that the Veteran was a young adult woman who was obese and had chronic headache and raised the possibility of benign intercranial hypertension, or less likely, chronic meningitis such as a fungal infection.  While the latter consideration was thought unlikely, it was noted that the Veteran had unremitting headache that was not an obvious form of migraine.

A later-dated October 2005 VA record indicates that the Veteran reported much improvement in her headaches after acupuncture treatment.

In December 2005, the Veteran was re-evaluated by a VA clinic neurologist regarding her headaches.  It was noted that they initially occurred once a month, gradually worsened to twice a month and once a week, and she had an almost daily headache for one or two months.  She had no aura and her pain was usually bifrontal and sometimes was generalized.  She saw spots and had photophobia and phonophobia.  The Veteran preferred to lie down in a quiet room.  She had nausea and vomiting with headaches and was repeatedly seen in urgent care because of pain.  Prescribed medications made her sleepy.  She had no precipitating factors with her headaches.  The impression was headaches due to mixed features, even though the type of pain the Veteran described was more like pressure and vice-like pain she had many features to suggest migraine without aura.  

In April 2006, a VA nurse practitioner noted that the Veteran's migraine headaches were much improved with acupuncture therapy but she was still very limited in terms of seeking employment due to need to avoid: glare, bright lights, loud noise, fumes, chemicals, and extreme temperature changes.

In May 2006, the Veteran underwent VA neurological examination.  According to the examination report, the Veteran was currently a full-time student in accounting.  She said that, if she had a headache, she was unable to miss class, so she wore ear plugs to decrease noise, wore a hat, and attended class.  Prescribed medications decreased her pain somewhat.  She was repeatedly seen in the emergency room for injections of Toradol for severe headaches that were not relieved by medications.  She had about three headaches a month that were severe, and described having a constant pressure in her head that was less severe than the migraines.  Her headaches lasted about eight hours.  She rested when she had a headache if not in class.  The Veteran received acupuncture treatment for headaches that helped.  With a headache, the Veteran felt fatigued and weak in addition to the increased headache pain and functional loss.  The diagnosis was migraine headaches with worsening symtoms that made it difficult for the Veteran to function.

A June 2006 VA emergency room record indicates that the Veteran was seen for complaints of low back pain.  It was noted that she did not want to be there too long because the bright lights caused her to have migraine headaches.

August and September 2006 VA medical records show that the Vetran was diagnosed with questionable atypical migraine and tension headaches.  She reported light and sound sensitivity and requested emergent acupuncture treatment.  The Veteran said she was unable to take final exams and sit longer than one half hour with a headache and her tests were at the end of August.  A September 2006 record reflects that the Veteran telephoned the VA outpatient clinic and requested that it be documented for her primary care physician that she had "ongoing migraine [for] about 4 days" with pressure above one eye.

When seen in the VA outpatient psychiatry clinic in February 2007, the Veteran discussed her school work and admitted that she missed 75 percent of her classes due to frequent migraine headaches.  On February 21, 2007, the Veteran was seen in the VA emergency room with complaints of a migraine headache that began the previous day when she had a fever.  She was tearful and was coughing for several days.  She had a history of migraines and this was typical for her headache.  She had photophobia and said noises were very loud and requested cotton balls to block the sound.  She tried all home medication except oxycodone because she ran out.  A Toradol injection was provided and the Veteran appeared better. 

The Veteran submitted a "Detailed Attendance" record for the period from March 7 to April 27, 2007 that reflects several class absences.  The reason for the absences is not provided.

In her May 2007 substantive appeal, the Veteran said she was unable to hold a regular job due to her migraine headaches.

According to a June 13, 2007 record, a VA nurse practitioner requested that the Veteran be excused from multiple absences due to her current medical condition.

A September 2008 VA outpatient record includes the Veteran's report of having frequent migraine headaches.

During her September 2008 Board hearing, the Veteran testified to having constant daily head pain that was exacerbated by loud voices (see Board hearing transcript at page 4).  She was repeatedly seen in the emergency room, had to drop out of college twice because of the classroom lights, and had difficulty going grocery shopping (Id. at 4).

A November 24, 2010 VA acupuncture clinic record reveals that the Veteran had a good week after her last treatment.  It was noted that she had acupuncture treatment in 2006 for headache.  Medications caused side effects that she wanted to avoid. 

According to a January 2011 VA acupuncture clinic record, the Veteran always felt better after treatment.  She currently worked in a bakery that caused shoulder and back pain.  

In April 2011, the Veteran underwent VA neurological examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the VA clinicians agreed that the Veteran probably did not have migraine headaches.  The Veteran said that she had light and noise sensitivity with her headaches.  Some prescribed medications made her too sleepy.  

Further, the Veteran stated that she tried going to school but the fluorescent lighting triggered her headaches.  The Veteran said that she had to hold a part-time job and was told by her primary care physician that she could not work "('unless it was answering the phone in a dark room')".  The Veteran further stated that her primary care physician said she was unable to stand, push, pull, carry, lift, or be around noise or bright lights.  The Veteran said she used Excedrin Migraine and was aware of the potential side effects, e.g., ulcer.  She tried other drugs and said acupuncture was the only treatment that was effective.  

It was noted that the Veteran reported one headache per month and said her attacks were not prostrating and ordinary activity was possible.  Her headache lasted for "hours" and she did not treat it with continuous medication.  She avoided bright lights to prevent the headaches that occurred one a month for which she had to lie down in a dark room without loud noises.  She found acupuncture effective if she had more frequent/recurrent headaches.  

Objectively, there was no evidence of chorea and cranial nerves were intact.  The examiner reviewed the relevant VA and acupuncture clinic records and diagnosed the Veteran with migraine headaches.  It was noted that fluorescent lights caused her headache.  The Veteran worked part time and was not exposed to fluorescent lights.  She had not lost any time from work in the past year although she had numerous restrictions.  The Veteran said her children lived with their father and she avoided fluorescent lights.  Her husband helped at home.  She had anger problems with a migraine and usually can perform all her activities of daily living if she did not have a headache.  

VA treatment records, dated from April to December 2011, indicate that the Veteran was working in a bakery in December 2011.

In view of the above, the Board finds that no more than the currently assigned 10 percent rating is warranted for the Veteran's service-connected migraine headaches. This is so because, under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent evaluation contemplates migraines with characteristic prostrating attacks on average once every two months.  The April 2004 VA examination report indicates that the Veteran had two to three headaches per week that were not prostrating.  The May 2005 VA examination report reflects the Veteran's account of having three headaches a month that were severe and lasted up to eight hours, and that she missed 6 to 7 days of work per month.  According to the May 2006 VA examination report, the Veteran said she had three severe headaches a month that lasted eight hours and, during the April 2011 VA examination, the Veteran said that she had one headache per month that was not prostrating.  While the frequency and severity of the Veteran's headaches appears to fluctuate, there is simply no evidence of her having migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  In fact several examiner have openly doubted that the symptom complex represents migraine pathology.  

The Board has considered the Veteran's oral and written statements regarding her headache disability.  In this regard, the Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. at  307-08; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, the Veteran has indicated that she missed time from school and work due to the migraine headaches, although she provided no evidence to document this assertion other than the Daily Attendance record for March to April 2007. 

In any event, there is no evidence of record to support a rating of 30 percent because, although the Veteran experienced frequent migraines, they were not characteristic prostrating attacks occurring on an average of once a month over the last several months.  In April 2006, a VA nurse practitioner suggested that the Veteran's migraines limited her employment opportunity and, in her May 2007 substantive appeal, the Veteran said that she was unable hold a regular job due to her headaches.  However, she provided no objective evidence to corroborate her income loss, e.g., employers' statements, wage statements, sick leave records, etc.  She has indicated that the headaches are not prostrating and she has ordinarily been able to work or study through them.  

The Board has contemplated whether any other Diagnostic Code will permit for an increased rating, and has found none. 

Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an increased rating for migraine headaches, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) . 

The Board also finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provides for greater evaluations for additional or more severe symptoms; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran continues to work, albeit, with "numerous restrictions", and is not unemployable.  Moreover, in an August 2006 unappealed rating decision, the RO denied the Veteran's claim for a TDIU.

Finally, in view of the holding in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for her service-connected migraine headaches, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since the Veteran filed her claim for an increased rating has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A rating in excess of 10 percent for migraine headaches is denied.


REMAND

The Veteran also seeks service connection for a back disorder that she says was incurred during active service or, alternatively, is due to her service-connected bilateral medial tibial plateau stress fractures.  In December 2009, the Board remanded the Veteran's claim to the RO to afford her a VA orthopedic examination that was performed in May 2011.  The examiner was asked to review the Veteran's medical records and opine on whether there was a 50 percent probability or greater that any diagnosed back disorder had its clinical onset in military service or, alternatively, was proximately due to the Veteran's bilateral medial tibial plateau stress fractures.  The examiner was requested to reconcile his opinion with the service treatment records and findings of low back pain in the April 2004 pre-discharge examination.  However, further clarification from the May 2011 VA examiner is needed prior to the Board's consideration of her claim.

Notably, service treatment records include reference to low back pain.  On the April 2004 pre-discharge VA examination, objective findings included tenderness over the dorsal process of L5.

A May 2006 VA examination report, indicates that a nurse practitioner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran complained of low back pain that varied in intensity and was activated by bending or lifting.  The examiner noted that review of her service medical records did not show treatment for a lumbar condition.  The pertinent diagnosis was lumbar strain.  The examiner was unable to make a determination regarding the etiology of the Veteran's lumbar spine disability without resorting to mere speculation.  The examiner said that the Veteran's medical records do not show any injury or treatment for the lumbar spine.  The Board cannot rely on such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (to the effect that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.)

VA medical records show that results of a magnetic resonance image (MRI) performed in January 2008 revealed a large disc protrusion at L5-S1 and a small central disc protrusion at L4-L5.  When seen by a VA neurosurgeon in February 2008, the Veteran gave a history of back pain several years that worsened in the last month.  A February 2008 private operative report indicates that the Veteran underwent surgery for her herniated disc.

Subsequent VA medical records reflect the Veteran's continued complaints of low back pain.  A June 2010 VA outpatient record includes findings of an October 2008 post-surgical MRI, and a clinical assessment of status post L5-S1 diskectomy, epidural fibrosis, and L4-5 annular tear.

In May 2011, the Veteran underwent VA examination.  The VA examiner performed a clinical evaluation and said that the Veteran's physical examination of her thoracolumbar spine, knees, feet, and ankle was perfectly normal.  The only abnormality was the surgical scar over her lower back.  The VA examiner opined that the "previous conclusions regarding this patient's back and lower extremity problems remain valid".  He said that "there is absolutely no correlation...between the symtoms which this patient experienced in the lower extremities while in service and her current back problems".  However, the VA examiner did not address whether the Veteran's herniated disc for which she underwent surgery in 2008 was related in any way to the low back pain noted in 2004.  While it was specified that current back disability was unrelated to inservice lower extremity symptoms, it was not specified whether current low back disability was due to or aggravated by the service-connected bilateral knee disability, including any post service symptoms.  Further clarification of the VA examiner's opinion is required prior to appellate consideration of this claim. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who performed the May 28, 2011 VA spine examination.  Request that he review the examination report and the Veteran's medical records, and then render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the report of low back pain and tenderness over the dorsal process of L5 noted in the April 2004 pre-discharge VA examination report represents the onset of chronic low back disability, including her herniated disc that was diagnosed and surgically treated in 2008.  The examiner should also specify whether any current low back disability is due to or aggravated by the service-connected bilateral medial tibial plateau stress fractures.  If aggravated, what permanent, measurable increase in low back pathology is due to the service-connected lower extremity disability.   

If the previous examiner feels it is necessary or if the previous examiner is unavailable, the Veteran should be afforded another VA examination, in order to provide the opinions elicited above.  A rationale should be provided for all opinions rendered.

2. After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a statement of the case and an opportunity to respond. 

No action is required of the Veteran and her representative until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


